                Case 18-10627-reg       Doc 236       Filed 02/06/19    Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

IN THE MATTER OF:                                 )           CASE NO.       18-10627
                                                  )           CHAPTER        11
TRINITY INVESTMENT GROUP LLC                      )           REG/jd
                                                  )
                                                  )
       Debtor                                     )

                                   ORDER SETTING TRIAL

       On February 6, 2019.

       The agreed pre-trial order filed on January 30, 2019, is APPROVED.

       Trial of the issues raised by debtor’s amended disclosure statement is scheduled on March

20, 2019 at 10:00 a.m., in Room 2127, Federal Building, 1300 South Harrison Street, Fort Wayne,

Indiana. The court has set aside four (4) hours on its calendar for this matter.




                                                  /s/ Robert E. Grant
                                              Chief Judge, United States Bankruptcy Court
